Title: To Benjamin Franklin from John Hughes, 8–17 September 1765
From: Hughes, John
To: Franklin, Benjamin


Prospective stamp distributors came under attack in several colonies during August 1765, and by the beginning of September several had already resigned; see above, pp. 256–7. The turn of John Hughes, distributor for Pennsylvania and the Three Lower Counties, came a little later than some others, but his troubles were no less serious because of the delay.
Sometime in November Franklin sent to the ministry a collection of extracts of letters he had received describing disturbed conditions in several colonies. About half of this material consisted of extracts from his friend Hughes, dated between September 8 and 17. These were followed by one quotation from a letter of Joseph Galloway, September 20, and shorter ones from Zachariah Hood, distributor for Maryland, September 23, and James Parker, September 22. These three communications are printed below at their appropriate dates. The extracts from Hughes, bearing several different dates, may represent parts of separate letters, none of which survives in its entirety, but some or all of them may be taken from a single letter written in journal form. Because of this possibility and because the Hughes extracts constitute a series of reports on a single topic and are all dated within a period of ten days, it seems most useful to print them together as one document, just as Franklin presented them to the ministry.
  
[September 8–17, 1765]

Extracts of Letters from Mr Hughes, appointed Distributor of Stamps for Pensilvania
Philada. Sept. 8. 1765
——You are now from Letter to Letter to suppose each may be the last that you will receive from your old Friend, as the Spirit or Flame of Rebellion is got to a high Pitch amongst the North Americans; and it seems to me that a Sort of Frenzy or Madness has got such hold of the People of all Ranks, that I fancy some Lives will be lost before this Fire is put out. I am at present much perplext what Course to steer: For as I have given you Reason to expect I would endeavour to put the Act in Execution, and you no doubt have inform’d the Commissioners; I cannot in point of Honour go back, until something or other is done by the People to render it impossible for me to proceed: But perhaps when a Mob is on foot, my Life and Interest may fall a Sacrifice to an infatuated Multitude; and I know of no way to prevent it but absolutely declaring off as all the rest have done to the Eastward. But as yet I cannot prevail upon myself, notwithstanding the Threats of some, and the Persuasions of others, to do an Act that appears to me neither loyal nor Reputable.
I have hitherto kept Matters easy by saying I had nothing to resign, for I have neither received my Commission or any other kind of Writing from the Stamp-Office: But when it is known I have received my Commission, I fancy I shall not escape the Storm of Presbyterian Rage. And as Captain Friend is expected every day, my Doom will soon be known, but whether I may live to inform you, is yet in the Womb of Futurity.
By Governor Franklin’s Letters and by my last, you will see that Mr. Coxe has resign’d the Stamp-Office for New Jersey; and there is scarce a Day goes over my Head, but many People call upon me to resign, and say I am an Enemy to North America if I do not. But since I am now dipt, and must abide by Consequences be they what they will, I shall be exceedingly oblig’d to you, if it is consistent with your Judgment, to recommend my Son Hugh for Mr. Coxe’s Successor. My Son is married and settled in New Jersey, has a good Estate both real and personal, and can give any Security that may be required. I am the more induced to ask this Favour, as I think there will be no Difficulty in putting the Act in Execution in that Province; and if my Property, and perhaps my Life, may be lost in this Province, my Son I hope will be the better for the Office in that Province, which will be some Compensation for what Property may be lost out of the Family.


Sept. 10. 1765.
——Our Assembly met yesterday, and this day a Majority of 15 against 14. were for sending a Committee to New-York, to meet the Committee of Boston on the 1st. of October, where they insinuate there will be Men sent from every Colony, in order to unite, and become, as they express it, like a Bundle of Rods, alluding to the Fable of the Old Man and his Sons. This Scheme or Plan of Union is not only begun, but is indefatigably pushed forward by the Presbyterians principally.

Sept. 11. This Afternoon Capt. Friend arrived, and as he says he has no stampt Paper on board, all seems pretty quiet at present. The Assembly have named Joseph Fox, Geo. Bryan, John Morton, and John Dickenson, a Committee to go to the Congress at N. York.
  Sept. 12. Our Clamours run very high, and I am told my House shall be pull’d down and the Stamps burnt. To which I give no other Answer than that I will defend my House at the Risque of my Life. I must say, that all the sensible Quakers behave prudently.
  Sept. 16. in the Evening. Common Report threat[ens] my House this Night, as there are Bonfires and Rejoicings for the Change of Ministry. The sober and sensible Part of the People are doing every thing towards being in Readiness to suppress a Mob if there should be any Intention of Rising. I for my Part am well-arm’d with Fire-Arms, and am determin’d to stand a Siege. If I live till tomorrow morning I shall give you a farther Account; but as it is now about 8 aClock, I am on my Guard, and only write this between whiles, as every Noise or Bustle of the People calls me off.
  9 aClock. Several Friends that patroll between my House and the Coffee House, come in just now, and say, the Collection of Rabble begins to decrease visibly in the Streets, and the Appearance of Danger seems a good deal less than it did.
  12 aClock. There are now several Hundreds of our Friends about Street, ready to suppress any Mob, if it should attempt to rise, and the Rabble are dispersing.
  Sept. 17. 5 in the morning. We are all yet in the Land of the Living, and our Property safe. Thank God.

